McEWEN, Judge,
dissenting:
Since I experience severe anxiety when my view differs from that of such esteemed and respected colleagues as those that compose the majority of this panel, I am compelled to speak succinctly before beating a quick, albeit most respectful retreat.
Thus, but two statements compose this dissent. First, since the precise procedure which the majority holds counsel for appellant should have followed, was so uncertain as to present to this appellate tribunal an issue of first impression, I am unable to join in the decision to quash the appeal by reason of counsel’s failure to have complied. Second, I would affirm the order of the hearing court which denied the petition of the mother to alter the surname of these children, now ages thirteen and eleven, so as “to allow the children to make their own decisions at some point later in time when they know more clearly which name they desire and when they are not in the position of being unduly influenced by either parent”.